DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25, 27-36, 38-41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP2605828) in view of Tegzes (Provisional Application: 62/488,442) and Schnarr (US20180078784).

Regarding claim 21, (Currently Amended) A method for training a deep convolutional neural network to provide a patient radiation treatment plan (Zhang: Paragraph [0002] “generally to developing treatment plans for use in external beam radiation therapy,” A method for training a deep convolutional neural network to provide a patient radiation treatment plan is taught as generally to developing treatment plans for use in external beam radiation therapy. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096] for further analysis.), the method comprising: collecting patient data from a group of patients (Zhang: Paragraph [0029] “The expert system is generated by saving patient treatment data into the database, thereby creating a large collection of patient treatment information.” Collecting patient data from a group of patients is taught as saving patient treatment information into the database, thereby creating a large collection of patient data.), the patient data including at least one image of patient anatomy and a prior treatment plan (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), wherein the treatment plan includes predetermined machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.).
Zhang does not explicitly disclose associating a collection of the patient data with a respective set of ground-truth radiotherapy treatment machine parameters; and training a deep convolution neural network (DCNN) for regression by receiving the collected patient data and the associated respective set of ground-truth radiotherapy treatment machine parameters to determine a new treatment plan, the DCNN being trained to store one or more parameters that establish a relationship between the collection of training medical images, corresponding to the group of patients, and the respective set of ground-truth radiotherapy treatment machine 
Tegzes further teaches … and training a deep convolution neural network (DCNN) for regression (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.) by receiving the collected patient data …to determine a new treatment plan (Tegzes: Paragraph [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Receiving the collected patient data to determine a new treatment plan is taught identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.)… the DCNN being trained to store one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.)  between the collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).), corresponding to the group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients),” Corresponding to the group of patients is taught as trained based on the training patients (i.e. group of patients).), …the DCNN being trained to … and the training …, associated with the collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” the DCNN being trained to output a treatment plan based on the training images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Zhang in view of Tegzes does not explicitly disclose …associating a collection of the patient data with a respective set of ground-truth radiotherapy treatment machine parameters;… and the associated respective set of ground-truth radiotherapy treatment machine parameters to determine a new treatment plan,… output one or more estimated radiotherapy treatment machine parameters… and the respective set of ground-truth radiotherapy treatment machine parameters,… comprising comparing the one or more estimated radiotherapy treatment machine parameters… with a given one of the set of ground-truth radiotherapy treatment machine parameters.
Schnarr further teaches …associating a collection of the patient data with a respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0054] “Further, the acquired images can be used for registration/alignment of the patient 14 with respect to the gantry or other point and/or to determine or predict a radiation dose to be delivered to the patient 14” [0056] “The machine parameter module 97, allows a user to input or select a plurality of machine parameters to be used in the treatment planning module 89.” The examiner notes that the patient images are used to identify the regions and predict a radiation dose to be delivered to a patient. A user then selects a plurality of machine parameters to be used in the treatment planning module.);… and the associated respective set of ground-truth radiotherapy treatment machine parameters to determine a new  (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan.),… output one or more estimated radiotherapy treatment machine parameters (Schnarr: Paragraph [0054] “optimizes a prioritized clinical objective with a selected machine parameter. In some embodiments, when a user selects more than one machine parameter, the optimization module 100 optimizes the prioritized clinical objective with all of the selected machine parameters.” Here, the optimization module optimizes the selected machine parameters to output an optimized set of parameters used in the treatment plan.)… [establish a relationship between the collection of training medical images, corresponding to the group of patient,]and the respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan. The images received are patient image data further used for the parameter determination. Refer to paragraph [0054-0056]),… comprising comparing the one or more estimated radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights.)… with a given one of the set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameters to be used in creating a treatment plan.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).
Regarding claim 22, (Currently Amended) Zhang in view of Tegzes and Schnarr teaches the method of claim 21, wherein the new treatment plan comprises (Tegzes: Paragraph [0076] “organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” The new treatment plan comprises is taught as to facilitate improved, accurate radiation therapy treatment based on the segmented image.) predicted machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” Predicted machine parameters is taught as the machine parameters.), wherein training the DCNN comprises: receiving training data comprising the collection of training medical images (Tegzes: Paragraph [0081] “A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc., of the image).” [0030] “machine learning in which the machine selects a set of examples for which to receive training data, rather than passively receiving examples chosen by an external entity. For example, as a machine learns,” [0068] “the training phase, a set of inputs 702 is provided to a network 704 for processing. In this example, the set of inputs 702 can include facial features of an image to be identified.” Receiving training data comprising the collection of training medical images is taught as receiving a training data including a set of inputs with facial features of images.)  …prior to training the DCNN… (Tegzes: Paragraph [0067] “Since input data processing selection matters to produce high-quality outputs, feedback from deep learning systems can be used to perform input parameter selection optimization or improvement via a model….” [0072] “the training device 901 is an example of the device 900 configured as a training learning network device. In the example of FIG. 9B, a plurality of training inputs 911 are provided to a network 921 to develop connections in the network 921 and provide an output to be evaluated by an output evaluator 931.” Training the DCNN and being received together with the training medical images is taught as using a training learning network device to develop connections in the network to provide an output. In this case the inputs are images of a patient’s organs. This combined with the machine parameters of Schnarr which are similarly input for optimization.); for each batch of training data comprising at least one training medical image of theFiling Date: July 25, 2017 collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” For each batch of training data comprising at least one training medical image of the collection of training medical images is taught as a convolutional neural network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).) …applying the DCNN to the at least one training medical image … (Tegzes: Paragraph [0067] “Since input data processing selection matters to produce high-quality outputs, feedback from deep learning systems can be used to perform input parameter selection optimization or improvement via a model….” [0072] “the training device 901 is an example of the device 900 configured as a training learning network device. In the example of FIG. 9B, a plurality of training inputs 911 are provided to a network 921 to develop connections in the network 921 and provide an output to be evaluated by an output evaluator 931.” Applying the DCNN to the at least one training medical image is taught as using a training learning network device to develop connections in the network to provide an output. In this case the inputs are images of a patient’s organs.); … and updating the one or more parameters of the DCNN (Tegzes: Paragraph [0041] “he example neural network is then in a state of transfer learning, as parameters for classification that determine neural network behavior are updated based on ongoing interactions. In certain examples, the neural network can provide direct feedback to another process. In certain examples, the neural network outputs data that is buffered (e.g., via the cloud, etc.) and validated before it is provided to another process.” Updating the one or more parameters of the DCNN is taught as the parameters for classification that determine neural network behavior are updated based on the ongoing interactions.) based on a …and applying the DCNN with the updated one or more parameters to another batch of the training data (Tegzes: Paragraph [0041] “Once a desired neural network behavior has been achieved (e.g., a machine has been trained to operate according to a specified threshold, etc.), the machine can be deployed for use (e.g., testing the machine with “real” data, etc.). During operation, neural network classifications can be confirmed or denied (e.g., by an expert user, expert system, reference database, etc.) to continue to improve neural network behavior. The example neural network is then in a state of transfer learning, as parameters for classification that determine neural network behavior are updated based on ongoing interactions.” Applying the DCNN with the updated one or more parameters to another batch of the training is taught as building the first parameters then deploying the trained model for use on new training data in which the parameters are further updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Schnarr further teaches and being received together with the training medical images and the respective set of ground-truth radiotherapy treatment machine parameters, the set of ground-truth radiotherapy treatment machine parameters being generated using a treatment planning process (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan. The examiner notes that patient images are submitted with the machine parameters to identify the dose and location of the beam.)… and a given set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan.):… to generate a set of estimated radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the generated set of estimated machine parameters are taught as the optimized beam and pitch calculations outputted from the optimization module. The calculated dose is a part of the machine parameters. Both the inputted machine parameters and the doses are interpreted as machine parameters.);… comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights. The optimized parameters are taught as the optimized pitch and beam weights. The calculated dose is interpreted as the estimated machine parameters.) ;… result of comparing the set of estimated radiotherapy treatment machine parameters with the given set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the generated set of estimated machine parameters are taught as the optimized beam and pitch calculations outputted from the optimization module. The comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).
Claim 31 and 33 are similarly rejected but for “the new treatment plan is created in real-time during a radiation therapy treatment” further taught by Zhang (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time is taught as dose distributions can be adjusted in real time.), refer to claim 22 for further analysis.
Regarding claim 23, (Currently Amended) Zhang in view of Tegzes and Schnarr teaches the method of claim 21, Zhang teaches …by adjusting the one or more parameters of the deep convolutional neural network to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm. ) that includes a difference between predetermined sets of machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose” A difference between the predetermined sets of machine parameters and predicted sets of machine parameters is taught as normalized difference between measured and predicted dose.).
Tegzes teaches further comprising: prior to training the DCNN: obtaining a first training medical image from the collection of training medical images (Tegzes: Paragraph [0081] “A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc., of the image).” [0030] “machine learning in which the machine selects a set of examples for which to receive training data, rather than passively receiving examples chosen by an external entity. For example, as a machine learns,” [0068] “the training phase, a set of inputs 702 is provided to a network 704 for processing. In this example, the set of inputs 702 can include facial features of an image to be identified.” Receiving training data comprising the collection of training medical images is taught as receiving a training data including a set of inputs with facial features of images.); applying a radiotherapy treatment planning process to (Tegzes: Paragraph [0076] “organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Applying a radiotherapy treatment planning process is taught as to facilitate improved, accurate radiation therapy treatment based on the segmented image.)… and forming a training data pair comprising the first training medical image (Tegzes: Paragraph [0076] “organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy” Here, the machine parameters are used aloing with the image to determine the dose calculation.)…receiving, by the DCNN, the first training medical image …together as the formed training data pair (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Receiving, by the DCNN, the first training medical image …together as the formed training data pair is taught as a convolutional neural network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship). The machine parameters are also provided to the network to orient the radiation therapy treatment device based on the training images from training patients. Images are received and adjusted based on the machine parameters.); and training the deep convolutional neural network, based on training (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network in this case the network is trained based on the medical images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Schnarr teaches … generate a first set of ground-truth radiotherapy treatment machine parameters based on the first training medical image (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the generated set of estimated machine parameters are taught as the optimized beam and pitch calculations outputted from the optimization module. The comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights.);… and the generated first set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the generated set of estimated machine parameters are taught as the optimized beam and pitch calculations outputted from the optimization module. The comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights.); … and the generated first set of ground-truth radiotherapy treatment machine parameters… (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan(i.e. the generated first set of ground-truth radiotherapy treatment machine parameters).),… between the predetermined sets of machine parameters comprising the first set of ground-truth radiotherapy treatment machine parameters and predicted sets of machine parameters generated (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights. The optimized parameters are taught as the optimized pitch and beam weights. Initially a given set of machine parameters are provided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).Regarding claim 24, (Currently Amended) Zhang in view of Tegzes and Schnarr teaches the method of claim 22, wherein the predetermined machine parameters include at least one of a (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.).
Schnarr further teaches wherein the treatment planning process used to generate the set of ground- truth radiotherapy treatment machine parameters excludes the DCNN (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan(i.e. the generated first set of ground-truth radiotherapy treatment machine parameters). This process is performed without the use of a neural network.), a result of generating the set of ground-truth radiotherapy treatment machine parameters using the treatment planning process that excludes the DCNN being used to train the DCNN to predict the radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan(i.e. the generated first set of ground-truth radiotherapy treatment machine parameters). This process is performed without the use of a neural network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).Regarding claim 25, Zhang in view of Tegzes and Schnarr teaches the method of claim 23, Zhang further teaches wherein the predicted machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.) include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position, or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 27, Zhang in view of Tegzes and Schnarr teaches the method of claim 21, Zhang further teaches wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, a determined object distance such as a signed distance map from the patient. Regarding claim 28, Zhang teaches a method of … to provide a radiation treatment plan, the method comprising: retrieving …[using a deep convolutional] neural network (Zhang: Paragraph [0002] “generally to developing treatment plans for use in external beam radiation therapy,” A method for training using a neural network to provide a patient radiation treatment plan is taught as generally to developing treatment plans for use in external beam radiation therapy. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096].)…[ retrieving a trained deep convolution neural network previously trained] neural networks trained on patient data from a group of patients (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient…the expert system includes information on a plurality of patients’ tumor position, tumor size, general tumor site and beam angles used to treat the tumor position.” Patient data from a group is taught as receiving the tumor position in a patient based on the plurality of patients. The functions and algorithms of the Zhang are applied to neural networks see Paragraph [0096].); collecting new patient data (Zhang: Paragraph [0029] “The expert system is generated by saving patient treatment data into the database, thereby creating a large collection of patient treatment information.” Collecting patient data from a group of patients is taught as saving patient treatment information into the database, thereby creating a large collection of patient data.), wherein the new patient data includes at least one image of patient anatomy (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image).); …
Zhang does not explicitly disclose…using a deep convolutional neural network … retrieving a trained deep convolution neural network previously trained on … determining a new treatment plan for the new patient using the trained deep convolutional AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4     neural network (DCNN) for regression, wherein the new treatment plan has a new set of machine parameters, the DCNN being trained to receive a collection of training medical images and associated respective set of ground-truth radiotherapy treatment machine parameters and to store one or more parameters that establish a relationship between a collection of training medical images, corresponding to the group of patients, and a respective set of ground-truth radiotherapy treatment machine parameters, the DCNN being trained to output one or more estimated radiotherapy treatment machine parameters and the training comprising comparing the one or more estimated radiotherapy treatment machine parameters, associated with the collection of training medical images, with a given one of the set of ground-truth radiotherapy treatment machine parameters.
Tegzes teaches …using a deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.)  … retrieving a trained deep convolution neural network previously trained on (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” Retrieving a trained deep convolution neural network previously trained is taught as a deep learning neural network trained on a set of expert classified data to generate the first parameters for the neural network.)… determining a new treatment plan for the new patient (Tegzes: Paragraph [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Determining a new treatment plan for the new patient is taught identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.) using the trained deep convolutional AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4     neural network (DCNN) for regression (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.), wherein the new treatment plan has a new set of machine parameters (Tegzes: Paragraph [0035] “Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters… Learning refines the machine parameters” The new treatment plan has a new set of machine parameters is taught as the machine parameters based on the learning providing the newly refined parameters.), the DCNN being trained to receive a collection of training medical images (Tegzes: Paragraph [0030] “machine learning in which the machine selects a set of examples for which to receive training data, rather than passively receiving examples chosen by an external entity. For example, as a machine learns,” Here, the neural network is trained based on multiple training images.)…and to store one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.) between a collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).), corresponding to the group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients),” Corresponding to the group of patients is taught as trained based on the training patients (i.e. group of patients).), … the DCNN being trained to output (Tegzes: Paragraph [0081] “a network model can be trained using the Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” the DCNN being trained to output a treatment plan based on the training images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).) …
Zhang in view of Tegzes does not explicitly disclose … and associated respective set of ground-truth radiotherapy treatment machine parameters… and a respective set of ground-truth radiotherapy treatment machine parameters,… one or more estimated radiotherapy treatment machine parameters and the training comprising comparing the one or more estimated radiotherapy treatment machine parameters, associated with the collection of training medical images, with a given one of the set of ground-truth radiotherapy treatment machine parameters.
Schnarr further teaches and associated respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan(i.e. the generated first set of ground-truth radiotherapy treatment machine parameters).)… and a respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan(i.e. the generated first set of ground-truth radiotherapy treatment machine parameters).),… one or more estimated radiotherapy treatment machine parameters and the training comprising comparing the one or more estimated radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the generated set of estimated machine parameters are taught as the optimized beam and pitch calculations outputted from the optimization module. The comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights.), associated with the collection of training medical images (Schnarr: Paragraph [0049] “modifying or adapting a treatment plan, acquiring images of the patient,” The machine parameters are associated with images of the patient.), with a given one of the set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan(i.e. the generated first set of ground-truth radiotherapy treatment machine parameters).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).
Regarding claim 29, Zhang in view of Tegzes and Schnarr teaches the method of claim 28, Zhang further teaches wherein the …neural network can provide the new treatment plan including the set of machine parameters, wherein the set of machine parameters includes at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). 
Tegzes further teaches the trained deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 30, Zhang in view of Tegzes and Schnarr teaches the method of claim 29, Zhang further teaches wherein the new treatment plan is created in real-time (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time is taught as dose distributions can be adjusted in real time.). Regarding claim 32, Zhang teaches a radiation therapy treatment system (Zhang: Paragraph [0002] “a system and a computer readable media that contains programming for the development of external beam radiation therapy treatment plans”) comprising: an image acquisition device to collect patient data (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient;” An image acquisition device to collect patient data is receiving information corresponding to a tumor position in a patient[the data is received by the system].) including at least one image of patient anatomy (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), a radiation therapy device to deliver radiation therapy to a patient (Zhang: Paragraph [0065] “similar beam delivery apparatus” A radiation therapy device to deliver radiation therapy to a patient is taught as beam delivery apparatus. Paragraph [0090] “In IMRT treatment planning the angles at which radiation is delivered to the treatment site in the patient’s body, commonly called gantry angles and couch angles in the case of non-coplanar beams, are usually pre-selected based on experience and intuition of the operator.” Further Zhang describes many systems which plan and deliver radiation to the treatment site.); a non-transitory machine-readable medium to store (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory.) …and radiation therapy treatment plans (Zhang: Paragraph [0016] “comprise a treatment plan navigation module configured to display multiple treatment plans. In another embodiment of the invention comprises a treatment plan navigation module configured to for selecting a best compromised plan based on multiple plans.” Radiation therapy treatment plans is taught as a treatment plan.);… and a radiation therapy control circuit configured to instruct the radiation therapy device (Zhang: Paragraph [0078] “Once the objective function parameters have converged, the treatment plan may be output to the user or to treatment machinery.” A radiation therapy control circuit configured to instruct the radiation therapy device is taught as the treatment plan output to the treatment machinery.) to deliver radiation therapy to the patient in accordance with the new radiation treatment plan having a new set of machine parameters (Zhang: Paragraph [0010] “the new unconstrained objective function parameters and treating the patient with the selected beam intensities. In an embodiment of the invention, the new beam intensities are selected more than twice. In this embodiment, each new beam intensity is selected based in part on the new objective function parameters.” Radiation therapy device to deliver radiation therapy to the patient in accordance with the new radiation treatment plan having a new set of machine parameters is taught as the new unconstrained objective function parameters and treating the patient with the selected beam intensities.).
Tegzes further teaches…a trained deep convolution neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.)… a processor (Tegzes: Paragraph [0103] “the machine readable instructions include a program for execution by a processor such as the processor 3012 shown in the example processor platform” A processor is taught as a processor.) to generate a new treatment plan based on the collected patient data (Tegzes: Paragraph [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.” Using the collected patient data to determine a new treatment plan is taught identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment.) using the trained deep convolution neural network (DCNN) for regression (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.), wherein the new treatment plan…, the DCNN being trained receive a collection of training medical images (Tegzes: Paragraph [0081] “A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc., of the image).” [0030] “machine learning in which the machine selects a set of examples for which to receive training data, rather than passively receiving examples chosen by an external entity. For example, as a machine learns,” [0068] “the training phase, a set of inputs 702 is provided to a network 704 for processing. In this example, the set of inputs 702 can include facial features of an image to be identified.” Receiving training data comprising the collection of training medical images is taught as receiving a training data including a set of inputs with facial features of images.) … to store one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.)  between the collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).)… the DCNN being trained to (Tegzes: Paragraph [0081] “a network model can be trained using the Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” The DCNN being trained to output a treatment plan based on the training images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Schnarr further teaches … includes a set of machine parameters… and associated respective set of ground-truth radiotherapy treatment machine parameters  (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan (i.e. the generated first set of ground-truth radiotherapy treatment machine parameters). Dose beam and calculated doses are equated to machine parameters.) and… and the respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan (i.e. the generated first set of ground-truth radiotherapy treatment machine parameters).),… output one or more estimated radiotherapy treatment machine parameters  (Schnarr: Paragraph [0054] “optimizes a prioritized clinical objective with a selected machine parameter. In some embodiments, when a user selects more than one machine parameter, the optimization module 100 optimizes the prioritized clinical objective with all of the selected machine parameters.” Here, the optimization module optimizes the selected machine parameters to output an optimized set of parameters used in the treatment plan.)and compare the one or more estimated radiotherapy treatment machine parameters, associated with the collection of training medical images (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights. The parameter calculations are performed with the images of the patient.), with a given one of the set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).
Regarding claim 34, Zhang in view of Tegzes and Schnarr further teaches the system of claim 32, Zhang further teaches wherein the new set of machine parameters comprises predicted machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose, obtained from the AIP-generated 8-field IMRT plans ranges from -0.2 to 0.22Gy, which is within the expected range for plans after applying the QC procedure (-0.8 to 0.22Gy). The clinically treated IMRT plans have also resulted in a similar range.” The predicted machine parameters are taught as the predicted dose of the IMRT plans.). Regarding claim 35, Zhang in view of Tegzes and Schnarr teaches the system of claim 32, Zhang further teaches wherein the new set of machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.). Regarding claim 36, Zhang in view of Tegzes and Schnarr teaches the system of claim 32, Zhang further teaches wherein the … neural network is trained by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm. The functions of Zhang are applied to a neural network.) that includes a difference between a predetermined set of machine parameters and a predicted set of machine parameters (Zhang: Paragraph [0176] “The relative model excess, which gives the normalized difference between measured and predicted dose” A difference between the predetermined sets of machine parameters and predicted sets of machine parameters is taught as normalized difference between measured and predicted dose.). 
Tegzes further teaches the deep convolutional neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Regarding claim 38, Zhang in view of Tegzes and Schnarr teaches the system of claim 32, Zhang further teaches wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, a determined object distance such as a signed distance map from the patient. Regarding claim 39, Zhang in view of Tegzes and Schnarr teaches the system of claim 32, (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time.).  Regarding claim 40, Zhang in view of Tegzes and Schnarr teaches the system of claim 32, Zhang further teaches wherein the new treatment plan is created in real-time during a radiation therapy treatment (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time [during treatment].).
Regarding claim 41, (Currently Amended) Zhang teaches a non-transitory machine-readable medium including instructions, which when executed by a an image processor (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory. In Zhang the processor is processing image data.), cause the image processor to: receive patient data from a group of patients (Zhang: Paragraph [0010] “receiving information corresponding to a tumor position in a patient;” An image acquisition device to collect patient data is receiving information corresponding to a tumor position in a patient[the data is received by the system].), the patient data including at least one image of patient anatomy and a prior treatment plan (Zhang: Paragraph [0077] “Today, radiation treatment is based on the patient's anatomy at the time the CT scans were taken.” The patient data including at least one image of patient anatomy is taught as radiation treatment is based on the patient's anatomy at the time the CT scan (A type of image). Paragraph [0092] “The Expert System or Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan. In one embodiment of the invention, the expert database serves as the base for the beam angle selections. In another embodiment, the beam angles in the expert system are unchanged after selection from the expert system.” A prior treatment plan is taught as a database that may include treatment results for each plan.), wherein the treatment plan includes predetermined machine parameters (Zhang: Paragraph [0078] “a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured. a radiation treatment plan for external beam radiation therapy. At block 1 the initial beam angles are set up. The beam angles may be set up by an expert system. At block 2 the planning structures and initial objective function parameters are configured.” The treatment plan includes predetermined machine parameters is taught as a radiation treatment plan for external beam radiation therapy configured with initial function parameters.);…wherein at least one or more parameters of the deep convolution neural network are adjusted to minimize a cost function (Zhang: Paragraph [0004] “Objectives may be weighted based on their importance. The planning system represents these objectives in a cost function, which must be maximized or minimized using an optimization algorithm.” Training the deep convolutional neural network by adjusting one or more parameters of the deep convolutional neural network to minimize a cost function is taught as objectives in a cost function, which must be maximized or minimized using an optimization algorithm.), …, wherein the machine parameters include at least one of a gantry angle (Zhang: Paragraph [0069] “initial gantry angle” One of a gantry angle is taught as initial gantry angle.), a multi-leaf collimator leaf position (Zhang: Paragraph [0077] “Database may include the tumor position, beam angles (gantry, couch, collimator angles), tumor sizes, and treatment results for each plan.”), or a radiation therapy beam intensity (Zhang: Paragraph [0069] “beam intensity” A radiation therapy beam intensity is taught as beam intensity.).
Zhang does not explicitly disclose associate a collection of the patient data with a respective set of ground-truth radiotherapy treatment machine parameters; train a deep convolution neural network (DCNN) for regression by receiving using the received patient data and the associated respective set of ground-truth radiotherapy treatment machine parameters, …the DCNN being trained to store the one or more parameters that establish a relationship between the collection of training medical images, corresponding to the group of patients, and the respective set of ground-truth radiotherapy treatment machine parameters, the DCNN being trained to output one or more estimated radiotherapy treatment machine parameters and compare 
Tegzes further teaches … train a deep convolution neural network (DCNN) for regression (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.) by receiving using the received patient data and [ ground truth machine parameters] (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Receiving, by the DCNN, the first training medical image …together as the formed training data pair is taught as a convolutional neural network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship). The machine parameters are also provided to the network to orient the radiation therapy treatment device based on the training images from training patients. Images are received and adjusted based on the machine parameters.)… …the DCNN being trained to store the one or more parameters that establish a relationship (Tegzes: Paragraph [0040] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning. During the stage of supervised learning, the neural network can be tested whether the desired behavior has been achieved.” The DCNN being trained to store one or more parameters that establish a relationship is taught as the first parameters for the neural network.) between the collection of training medical images (Tegzes: Paragraph [0081] “a network model can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients), etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc.).” Between a collection of training medical images is taught as a network model being trained based on head and neck images from training patient images. The neural network determines an item/region of interest in the image (i.e. establish a relationship).), corresponding to the group of patients (Tegzes: Paragraph [0081] “a network model can be trained using the Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients),” Corresponding to the group of patients is taught as trained based on the training patients (i.e. group of patients).), … the DCNN being trained to … using the trained deep convolution neural network (Tegzes: Paragraph [0081] “using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.)” A trained deep convolution neural network is taught as using a trained deep convolutional network.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automated treatment planning for radiation therapy of Zhang with the treatment parameters of Tegzes in order to utilize segmentation of radiosensitive organs around a target region in radiotherapy planning thereby improving diagnostic accuracy/coverage and improved/accurate radiation therapy treatment (Tegzes: Paragraph [0023] “Certain examples provide and/or facilitate improved imaging devices which improve diagnostic accuracy and/or coverage. Certain examples facilitate improved image reconstruction and further processing to provide improved diagnostic accuracy.” [0076] “The identified organ in the segmented image can be used in planning dose calculation and/or other setting(s) for radiation therapy, etc., to facilitate improved, accurate radiation therapy treatment”).
Zhang in view of Tegzes does not explicitly disclose associate a collection of the patient data with a respective set of ground-truth radiotherapy treatment machine parameters;…the associated respective set of ground-truth radiotherapy treatment machine parameters,…and the respective set of ground-truth radiotherapy treatment machine parameters,…output one or more estimated radiotherapy treatment machine parameters and compare the one or more estimated radiotherapy treatment machine parameters, associated with the collection of training medical images, with a given one of the set of ground-truth radiotherapy treatment machine parameters; and determine a new treatment plan including a new set of predicted machine parameters…
Schnarr further teaches associate a collection of the patient data with a respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0054] “Further, the acquired images can be used for registration/alignment of the patient 14 with respect to the gantry or other point and/or to determine or predict a radiation dose to be delivered to the patient 14” [0056] “The machine parameter module 97, allows a user to input or select a plurality of machine parameters to be used in the treatment planning module 89.” The examiner notes that the patient images are used to identify the regions and predict a radiation dose to be delivered to a patient. A user then selects a plurality of machine parameters to be used in the treatment planning module.);…the associated respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan.),…and the respective set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameter to be used in creating a treatment plan.),…output one or more estimated radiotherapy treatment machine parameters (Schnarr: Paragraph [0054] “optimizes a prioritized clinical objective with a selected machine parameter. In some embodiments, when a user selects more than one machine parameter, the optimization module 100 optimizes the prioritized clinical objective with all of the selected machine parameters.” Here, the optimization module optimizes the selected machine parameters to output an optimized set of parameters used in the treatment plan.) and compare the one or more estimated radiotherapy treatment machine parameters (Schnarr: Paragraph [0075] “The controller 75 can compare the calculated dose with the desired dose or dose volume histogram to identify whether the pitch and/or beamlet weights are sufficient to achieve the desired dose. In addition, the controller 75 can determine whether the calculated dose meets the clinical objectives and requirements of the prioritization module 99. When the calculated dose meets the clinical objectives, the controller 75 can determine a treatment plan based on the optimized pitch and the optimized beamlet weights (step 212).” Here, the comparison occurs between the calculated dose and desired dose, where the controller can determine a treatment plan based on the optimized pitch and the optimized beamlet weights.), associated with the collection of training medical images (Schnarr: Paragraph [0053] “The images can be stored in memory or in a database and retrieved by the image module 102 for later use. The images can be used by the treatment planning module 89 to create a treatment plan for the patient 14.” Here, the images are used for the treatment planning for determination of optimized parameters.), with a given one of the set of ground-truth radiotherapy treatment machine parameters (Schnarr: Paragraph [0056] “After the machine parameters are inputted into the machine parameter module 97, a user can select one or more machine parameter to be used in creating a treatment plan.” Here, the machine parameters are inputted into the machine parameter module, then a user can select one or more machine parameters to be used in creating a treatment plan.); and determine a new treatment plan including a new set of predicted machine parameters (Schanrr: Abstract “and a dose constraint, optimizing the pitch to obtain an optimized pitch, optimizing, the beam weight to obtain optimized beam weight, determining, based on the optimized pitch and the optimized beam weight at least one from the following list including a treatment plan and a dose, and outputting the at least one of the treatment plan and the dose.” The examiner notes that the optimized machine parameters are used to generate an optimized treatment plan/dose.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes with the machine parameters of Schnarr to utilize user provided machine parameters thereby allowing the optimization of the radiation therapy treatment plan by optimizing the beam, pitch and treatment plan (Schnarr: Paragraph [0009] “The computer includes a controller configured to optimize the pitch of radiation delivery module, optimize the beam weight of the radiation beam, determine at least one of a treatment plan and a dose based on the optimized pitch and the optimized beam weight, and output the at least one of the treatment plan and the dose.”).Regarding claim 43, Zhang in view of Tegzes and Schnarr teaches the non-transitory machine-readable medium of claim 41, Zhang wherein the at least one image of patient anatomy includes at least one of a planning CT image (Zhang: Paragraph [0077] “radiation treatment is based on the patient’s anatomy at the time the CT scans were taken.” One image of patient anatomy includes at least one of a planning CT image is taught as the patient’s anatomy based on the CT scans.), an anatomy label map, or a determined object distance. Regarding claim 44, Zhang in view of Tegzes and Schnarr teaches the non-transitory machine-readable medium of claim 41, Zhang further teaches wherein the new treatment plan is created in real-time during a radiation therapy treatment (Zhang: Paragraph [0101] “When clinician/planner adjusted the weights of relative weight of base plans interactively, the DVH and dose distributions can be adjusted in real time. The decision of picking the best plans can be made at this stage.” The new treatment plan is created in real-time during a radiation therapy treatment is taught as dose distributions can be adjusted in real time [during treatment].).

Claim 26, 37, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP2605828) in view of Tegzes (Provisional Application: 62/488,442), Schnarr (US20180078784) and Kohlberger (U.S. Patent No. 9042620).
Regarding claim 26, Zhang in view of Tegzes and Han teach the method of claim 21, Zhang further teaches further comprising collecting patient data including … from each patient in a group of patients (Zhang: Paragraph [0054] “In one embodiment, the data storage device 104 may store patient information, such as tumor location, contour maps, dosages, and may also store historical data such as data on patients who have already received treatment including their tumor position, treatment history, dosages, beam angles used to treat the patient, beam intensities used to treat the patients, and the outcome of the treatment.” Collecting patient data including …[data] from each patient in a group of patients is taught as receiving patient information from a store of historical data such as data on patients who have already received treatment.). 
Zhang in view of Tegzes and Schnarr does not explicitly disclose at least one signed distance map.
Kohlberger further teaches at least one signed distance map (Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Tegzes and Schnarr with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43 “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function. In an advantageous embodiment, the energy function can be a sum of a plurality of energy terms, with each energy term representing a different constraint imposed on the signed distance map representing the organ boundaries.”).
Regarding claim 37, Zhang in view of Tegzes and Schnarrr teaches the system of claim 32, Zhang further teaches wherein patient data includes…from each patient in a group of patients. 
Zhang in view of Tegzes and Schnarr does not explicitly disclose at least one signed distance map.
Kohlberger further teaches at least one signed distance map (Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Tegzes and Schnarr with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43 “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function. In an advantageous embodiment, the energy function can be a sum of a plurality of energy terms, with each energy term representing a different constraint imposed on the signed distance map representing the organ boundaries.”).

Regarding claim 42, Zhang in view of Tegzes and Schnarr teaches the non-transitory machine-readable medium of claim 41, Zhang further teaches further comprising instructions, which when executed by the image processor, cause the image processor (Zhang: Paragraph [0016] “Another general embodiment of the invention a system for generating treatment plans for radiation therapy, the system comprising a processor in communication with a memory, where the memory stores processor-executable program code and the processor is configured to be operative in conjunction with the processor-executable program code to: receive information specifying a tumor position;” A non-transitory machine-readable medium is taught as a processor in communication with a memory. In Zhang the processor is processing image data.) to receive patient data including…from each patient in a group of patients (Zhang: Paragraph [0054] “In one embodiment, the data storage device 104 may store patient information, such as tumor location, contour maps, dosages, and may also store historical data such as data on patients who have already received treatment including their tumor position, treatment history, dosages, beam angles used to treat the patient, beam intensities used to treat the patients, and the outcome of the treatment.” Collecting patient data including …[data] from each patient in a group of patients is taught as receiving patient information from a store of historical data such as data on patients who have already received treatment.). 
Kolberger further teaches… at least one signed distance map…(Kolberger: Col. 4, Lines 40-43. “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function.” At least one signed distance map is taught as the signed distance maps representing organ boundaries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Tegzes and Schnarr with the signed distance maps of Kohlberger in order to allow optimization by refining the signed distance maps representing the organ boundaries thereby minimizing energy function (Kolberger: Col. 4, Lines 40-43 “the level set is optimized by refining the signed distance maps representing the organ boundaries to minimize and energy function. In an advantageous embodiment, the energy function can be a sum of a plurality of energy terms, with each energy term representing a different constraint imposed on the signed distance map representing the organ boundaries.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126